Title: From George Washington to Andrew Lewis, 8 October 1755
From: Washington, George
To: Lewis, Andrew

 

To Major Andrew Lewis, of the Virginia Regiment.
[Fredericksburg, 8 October 1755]

You are to March all the Recruits, now Rendezvousing in Fredericksburgh, under the conduct of the following Officers: viz.
Captain Henry Woodward, Captain Charles Lewis; Lieutenants John Edward Lomax, and Peter Steenbergen; Ensigns Hubbard and George Weedon, to Winchester immediately; using the utmost  Dispatch in your March. You are to leave Orders with Captain Spotswood, to Recruit hereabouts, and to Receive the Recruits which may be sent to Rendezvous here; and that whenever he can collect about twenty men, he is to send a Subaltern or a trusty Sergeant, with them to Winchester.
You are to collect all the ammunition that can be had here, or what you think a sufficient Quantity, and take it up to Winchester with you.
As you will have Officers, more than sufficient for the command with you: You are to send one off every morning to engage Provisions for the men where you intend to Quarter that night; or to use other methods in that respect, as you may think most Expedient. Given under my hand, this 8th of October, 1755.

G:W.

